Order filed August 9, 2012




                                         In The

                      Fourteenth Court of Appeals
                                     ____________

                                 NO. 14-11-01008-CR
                                 NO. 14-11-01010-CR
                                   ____________

                      HARLON RAY BUCKNER, II, Appellant

                                            V.

                          THE STATE OF TEXAS, Appellee


                       On Appeal from the 178th District Court
                               Harris County, Texas
                           Trial Court Cause No. 755722


                                        ORDER

       On June 21, 2012, this Court issued an order abating the appeal and directing the
trial court to enter findings regarding appellant's motion for post-conviction DNA testing.
A supplemental clerk's record containing the trial court's findings and conclusions have
been filed in this court. Accordingly, the appeal is REINSTATED.

       The Court will allow the parties a period of fifteen (15) days to supplement their
briefs in light of these findings. Any supplemental briefing is due within 15 days of the
date of this order.

                                          PER CURIAM